        Case 3:17-cv-00067-TCB Document 41 Filed 11/21/19 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


GEORGIA STATE CONFERENCE
OF THE NAACP; TROUP
COUNTY NAACP; PROJECT
SOUTH; CHARLES BREWER;
CALVIN MORELAND; APRIL
WALTON; PAMELA WILLIAMS;
JOHN DOE #1, JOHN DOE #2; and
JOHN DOE #3,
                                                   CIVIL ACTION FILE
                                                   NO. 3:17-CV-67-TCB
       Plaintiffs,

v.

CITY OF LAGRANGE, GEORGIA,

       Defendant.


                     NOTICE OF SUGGESTION OF DEATH


      Pursuant to Federal Rule of Civil Procedure 25, the City of LaGrange, Georgia

(the "City") files with the Clerk of Court this Notice of Suggestion of Death that,

upon information and belief and the attached obituary, on the August 17, 2018,

Plaintiff Charles Brewer died. The Clerk is requested to place this Suggestion of

Death on the docket of this case.

      Respectfully submitted, this 21st day of November, 2019.

                                        1
       Case 3:17-cv-00067-TCB Document 41 Filed 11/21/19 Page 2 of 6




                                         HALL BOOTH SMITH, P.C.

                                         /s/ Kenneth D. Jones

191 Peachtree Street, N.E.               KENNETH D. JONES
Suite 2900                               Georgia Bar No. 402101
Atlanta, GA 30303-1775                   Counsel for Defendant City of
Tel: 404-954-5000                        LaGrange, Georgia
Fax: 404-954-5020
kjones@hallboothsmith.com

                                         LEWIS TAYLOR & TODD

                                         /s/ Jeffery M. Todd

205 N. Lewis Street, Suite 3             JEFFREY M. TODD
P.O. Box 1027                            Georgia Bar No. 713738
LaGrange, GA 3024                        Counsel for Defendant City of
Tel: 706-882-2501                        LaGrange, Georgia
Fax: 706-882-4905
jtodd@lttpc.com




                                     2
        Case 3:17-cv-00067-TCB Document 41 Filed 11/21/19 Page 3 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 GEORGIA STATE CONFERENCE
 OF THE NAACP; TROUP
 COUNTY NAACP; PROJECT
 SOUTH; CHARLES BREWER;
 CALVIN MORELAND; APRIL
 WALTON; PAMELA WILLIAMS;
 JOHN DOE #1, JOHN DOE #2; and
 JOHN DOE #3,
                                                 CIVIL ACTION FILE
                                                 NO. 3:17-CV-67-TCB
       Plaintiffs,

 v.

 CITY OF LAGRANGE, GEORGIA,

       Defendant.


                       CERTIFICATE OF COMPLIANCE


      The foregoing NOTICE OF SUGGESTION OF DEATH is double spaced

in 14 point Times New Roman font and complies with the type-volume limitation set

forth in Local Rule 7.1.

      This 21st day of November, 2019.

                     [SIGNATURE ON FOLLOWING PAGE]




                                         3
      Case 3:17-cv-00067-TCB Document 41 Filed 11/21/19 Page 4 of 6




                                        HALL BOOTH SMITH, P.C.

                                        /s/ Kenneth D. Jones

191 Peachtree Street, N.E.              KENNETH D. JONES
Suite 2900                              Georgia Bar No. 402101
Atlanta, GA 30303-1775                  Counsel for Defendant City of
Tel: 404-954-5000                       LaGrange, Georgia
Fax: 404-954-5020
kjones@hallboothsmith.com




                                    4
        Case 3:17-cv-00067-TCB Document 41 Filed 11/21/19 Page 5 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


GEORGIA STATE CONFERENCE
OF THE NAACP; TROUP
COUNTY NAACP; PROJECT
SOUTH; CHARLES BREWER;
CALVIN MORELAND; APRIL
WALTON; PAMELA WILLIAMS;
JOHN DOE #1, JOHN DOE #2; and
JOHN DOE #3,
                                                       CIVIL ACTION FILE
                                                       NO. 3:17-CV-67-TCB
       Plaintiffs,

v.

CITY OF LAGRANGE, GEORGIA,

       Defendant.


                          CERTIFICATE OF SERVICE


      This is to certify that I have this day served all parties with a copy of the within

and foregoing NOTICE OF SUGGESTION OF DEATH by electronically filing

the foregoing with the Clerk by using the CM/ECF system and/or depositing same

in the United States postal service, proper postage affixed, to ensure delivery, in an

envelope addressed as follows:


                                           5
             Case 3:17-cv-00067-TCB Document 41 Filed 11/21/19 Page 6 of 6




           Justin B. Cox, Esq.                         Reed N. Colfax, Esq.
    National Immigration Law Center                    Jamie L. Crook, Esq.
         1989 College Ave. NE                       Joseph J. Wardenski, Esq.
           Atlanta, GA 30317                          Alexa T. Milton, Esq.
                                                  Relman, Dane & Colfax PLLC
                                                 1225 19th Street, N.W., Suite 600
                                                     Washington, D.C. 20036

         Karen C. Tumlin, Esq.                             Kevin Herrera
        Melissa S. Keaney, Esq.                National Immigration Law Center - IL
         Mayra B. Joachin, Esq.                           P.O. Box 32358
      Robin Lisa Goldfaden, Esq.                         Chicago, IL 60632
    National Immigration Law Center
    3435 Wilshire Blvd., Suite 1600
         Los Angeles, CA 90010

            Jeffrey M. Todd, Esq.                     Sarah Geraghty, Esq.
         Lewis, Taylor & Todd, P.C.                   Atteeyah Hollie, Esq.
         205 N. Lewis Street, Suite 3           Southern Center for Human Rights
                P.O. Box 1027                         83 Poplar Street N.W.
            LaGrange, GA 30241                         Atlanta, GA 30303


        Respectfully submitted this 21st day of November, 2019.

                                                HALL BOOTH SMITH, P.C.

                                                /s/ Kenneth D. Jones

191 Peachtree Street, N.E.                      KENNETH D. JONES
Suite 2900                                      Georgia Bar No. 402101
Atlanta, GA 30303-1775                          Counsel for Defendant City of
Tel: 404-954-5000                               LaGrange, Georgia
Fax: 404-954-5020
kjones@hallboothsmith.com


68026075-1
                                           6
